940 So. 2d 1266 (2006)
STATE of Florida, Appellant,
v.
Zimley WEST, Appellee.
No. 1D05-4507.
District Court of Appeal of Florida, First District.
November 6, 2006.
*1267 Charlie Crist, Attorney General, and Elizabeth F. Duffy, Assistant Attorney General, Tallahassee, for Appellant.
Johnny F. Farmer, Jacksonville, for Appellee.
PER CURIAM.
Affirmed. See Rinaldo v. State, 787 So. 2d 208, 213 (Fla. 4th DCA 2001) ("A roadblock stop . . . is a seizure imposing a greater intrusion upon a citizen than a consensual encounter.").
KAHN, BENTON, and LEWIS, JJ., concur.